Title: From Thomas Jefferson to James Dana, 9 October 1822
From: Jefferson, Thomas
To: Dana, James

Monticello
Oct. 9. 22.Th: Jefferson returns his thanks to Dr Dana for his two pamphlets on the disease of cattle in a particular district and on the new invention of a waterburner. age having long withdrawn him from the pursuits of agriculture, he cannot better dispose of the former than by presenting it to a very able agricultural society of
			 this section of country, whereof mr Madison is President. with his thanks for this mark of attention he assures Dr Dana of his high respect.